ORDER DENYING OBJECTION TO SALE
WILLIAM A. CLARK, Bankruptcy Judge.
On March 21, 1985, Office Equipment Suppliers, Inc. filed its objection to the trustee’s notice of intention to sell a certain Canon NP-120 Copier. A hearing was held July 31, 1985.
The creditor claims that it is the owner of the copier and that the debtor had possession of the copier on the basis of a “rental/approval agreement.” The trustee maintains that the copier was sold to debt- or.
Based upon the evidence at the hearing, and arguments of counsel, the court finds that creditor has failed in his burden of proof to show that debtor had possession of the copier on a “rental/approval agreement.” The Court finds from the evidence that Office Equipment Supplies, Inc. sold the copier to debtor for $2,040.00, and debt- or made one payment on the sale contract. The creditor remains an unsecured creditor for the balance of the purchase price. Office Equipment Suppliers presented no evidence of a security interest in the Canon NP-120 Copier.
IT IS THEREFORE ORDERED that the objection to the sale of the Canon NP-120 Copier is DENIED.